Appeal from an order of the Supreme Court, in a proceeding under article 78 of the Civil Practice Act, which denied an application for an order directing the Board of Police Commissioners of the City of Kingston to cancel certain appointments to the police force, and for other relief. The order appealed from dismissed the petition. Order affirmed upon the opinion of Mr. Justice Schirick in the court below (16 Mise 2d 774), with $10 costs. Present — Bergan, J. P., Coon, Gibson, Herlihy and Reynolds, JJ.